Citation Nr: 1414643	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  05-24 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C.

2.  Entitlement to evaluations for posttraumatic stress disorder (PTSD) in excess of 10 percent prior to December 17, 2012, and in excess of 30 percent from that date.

3.  Entitlement to evaluations for peripheral neuropathy of the right upper extremity in excess of 10 percent prior to March 6, 2012, and in excess of 30 percent from that date.

4.  Entitlement to evaluations for peripheral neuropathy of the left lower extremity in excess of 10 percent prior to March 6, 2012, and in excess of 30 percent from that date.

5.  Entitlement to evaluations for peripheral neuropathy of the right lower extremity in excess of 10 percent prior to July 18, 2007, 20 percent, prior to March 6, 2012, and in excess of 30 percent from that date.

6.  Entitlement to a compensable evaluation for peripheral neuropathy of the left upper extremity, prior to March 6, 2012, and a rating in excess of 20 percent from that date.

7.  Entitlement to an increased rating for diabetes mellitus, currently evaluated as 20 percent disabling.

8.  Entitlement to a compensable initial evaluation for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office.  

By rating decision dated October 2004, the RO denied service connection for hepatitis.  In addition, the RO granted service connection for hypertension, and assigned a noncompensable evaluation for it, effective April 2004.  The remaining issues arise from a July 2006 rating action.  In that determination, the RO confirmed and continued the 20 percent rating in effect for diabetes mellitus with peripheral neuropathy of the bilateral hands, and 10 percent ratings for PTSD, peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity.  A February 2008 rating decision assigned a 20 percent evaluation for peripheral neuropathy of the right lower extremity, effective July 18, 2007, and assigned a separate 10 percent evaluation for peripheral neuropathy of the right upper extremity.  A 20 percent evaluation remained in effect for diabetes mellitus with peripheral neuropathy of the left upper extremity.  An October 2012 rating action indicated there was a separate noncompensable evaluation in effect for left upper extremity peripheral neuropathy, effective May 8, 2001.  A February 2013 rating decision increased the evaluations for peripheral neuropathy of the right upper extremity to 30 percent, effective March 6, 2012; peripheral neuropathy of the left lower extremity to 30 percent, effective March 6, 2012, peripheral neuropathy of the right lower extremity to 30 percent, effective March 6, 2012; peripheral neuropathy of the left upper extremity to 20 percent, effective March 6, 2012; and increased the evaluation for PTSD to 30 percent, effective December 17, 2012.

The Board notes the narrative portion of the February 2013 rating decision assigned March 6, 2012 as the effective date for the award of a 30 percent evaluation for peripheral neuropathy of the left lower extremity.  This was the date of the VA examination that showed entitlement to the higher rating.  The rating sheet listed March 16, 2012 as the effective date.  This is clearly a typographical error and the Board finds March 6, 2012 as the proper effective date for such award. 

As the Veteran has not expressed satisfaction with the increased evaluations, the claims remain on appeal.  See AB v Brown, 6 Vet. App. 35 (1993).  The issue is characterized to reflect that "staged" ratings are assigned, and that both "stages" of the rating remain on appeal.

The Veteran was scheduled to testify at a hearing before a Veterans Law Judge in March 2014.  He informed the Board in February 2014 that he would be unable to attend the hearing.  The Board finds, accordingly, that his request for a hearing has been withdrawn.


FINDINGS OF FACT

1.  An unappealed February 2003 rating decision concluded new and material evidence had not been received to reopen a claim for service connection for hepatitis C.

2.  Certain evidence received subsequent to the February 2003 rating decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for hepatitis C.

3.  Service connection is in effect for, among other disabilities, diabetes mellitus.

4.  The Veteran's hepatitis C was initially manifested years following service, is not causally related to service, nor is it caused by or aggravated by a service-connected disability.

5.  Prior to December 17, 2012, the Veteran's PTSD was manifested by impaired memory and depressed mood.  His condition was not more than mild.  Decrease in work efficiency was not shown.

6.  From December 17, 2012, the Veteran's PTSD was manifested by impaired memory, depressed mood and sleep impairment.  Reduced reliability was not demonstrated.

7.  The Veteran's diabetes mellitus has not resulted in the regulation of activities.

8.  The findings on the September 18, 2007 VA examination establish that the Veteran had mild incomplete paralysis of the right median nerve.

9.  From March 6, 2012, peripheral neuropathy of the right upper extremity is not more than moderate.

10.  Prior to March 6, 2012, peripheral neuropathy of the left upper extremity was not more than mild.  

11.  From March 6, 2012, peripheral neuropathy of the left upper extremity is not more than moderate.  

12.  Prior to July 18, 2007, peripheral neuropathy of the right lower extremity was not more than mild.

13.  Prior to March 6, 2012, peripheral neuropathy of the right lower extremity was not more than moderate.  

14.  The Veteran's peripheral neuropathy of the right lower extremity is not more than severe from March 6, 2012.

15.  Prior to March 6, 2012, peripheral neuropathy of the left lower extremity was not more than mild.

16.  The Veteran's peripheral neuropathy of the left lower extremity is not more than moderate from March 6, 2012.

17.  The Veteran requires continuous medication for the control of his hypertension.


CONCLUSIONS OF LAW

1.  A February 2003 rating decision, which denied the Veteran's claim for service connection for hepatitis C is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2013).

2.  Evidence received subsequent to the February 2003 rating decision is new and material, and therefore, the claim of entitlement to service connection for hepatitis C is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2013).

3.  Hepatitis C was not incurred in or aggravated by active duty service, nor it is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2013).

4.  The criteria for an evaluation in excess of 10 percent for PTSD, prior to December 17, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

5.  The criteria for an evaluation in excess of 30 percent for PTSD from December 17, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

6.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).

7.  The criteria for an evaluation of 10 percent for peripheral neuropathy of the right upper extremity have been met, effective September 18, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2013).

8.  The criteria for an evaluation in excess of 30 percent for peripheral neuropathy of the right upper extremity from March 6, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2013).

9.  The criteria for a compensable evaluation for peripheral neuropathy of the left upper extremity prior to March 6, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2013).

10.  The criteria for an evaluation in excess of 20 percent for peripheral neuropathy of the left upper extremity from March 6, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2013).

11.  The criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity, prior to July 18, 2007, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2013).

12.  The criteria for an evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity, prior to March 6, 2012, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2013).

13.  The criteria for an evaluation in excess of 30 percent for peripheral neuropathy of the right lower extremity from March 6, 2012, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2013).

14.  The criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity, prior to March 6, 2012, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2013).

15.  The criteria for an evaluation in excess of 30 percent for peripheral neuropathy of the left lower extremity, from March 6, 2012, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2013).

18.  The criteria for a 10 percent evaluation for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

A letter complying with Kent was sent to the Veteran in September 2005.  In any event, this matter is moot since the Board has found new and material evidence has been received.

The Veteran was advised of VA's duties to notify and assist in the development of his claims.  Letters dated June 2004 and May 2006 explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2006 letter informed him of disability rating and effective date criteria.  He has had ample opportunity to respond and supplement the record, and has not alleged that notice was less than adequate.  

The RO arranged for VA examinations to ascertain the etiology of hepatitis C and the severity of the Veteran's service-connected disabilities.  The Board has found the examinations adequate to consider these issues.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  New and material evidence/service connection 

Service connection for a hepatitis C was originally denied by the RO in February 2000, and the Veteran was provided with notice of this determination by a letter dated later that month.  He subsequently sought to reopen his claim, but the RO concluded in a February 2003 rating action that new and material evidence had not been received.  The Veteran was again notified of this decision in a letter dated later that month.  The Veteran did not appeal this determination, nor was new and material evidence received within one year.  Accordingly, the February 2003 rating decision became final.  38 U.S.C.A. § 7105.

The Board notes the RO has not considered the claim on the basis of finality.  Nevertheless, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may not thereafter be reopened and allowed.  The exception to this rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only the evidence received since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence of record at the time of the February 2003 rating decision included the service treatment records and private and VA medical records.  The service treatment records disclose the Veteran was seen for complaints of abdominal pain for one week in November 1967.  An examination was negative.  The Veteran denied liver trouble on a report of medical history in January 1968.  On the January 1968 separation examination, the abdomen and viscera were evaluated as normal.  

Private medical records show the Veteran was hospitalized in November 1994 with the acute onset of hematemesis.  It was noted he had never previously had gastrointestinal problems.  It was indicated he tended to drink beer on a regular basis in the summer and other alcoholic drinks in the winter, but the Veteran asserted he had never been told he had an alcohol problem or that he had problems with liver disease.  A history and physical noted he gave a history of drinking on a fairly routine basis for years.  He also reported heavy exposure to Benzene from his occupation.  An upper endoscopy revealed esophageal and gastric varices.  A work-up for cirrhosis was recommended.  

A private physician wrote a letter in November 1994 stating that the clinical evidence suggested the Veteran had a cirrhotic liver.

When the Veteran was seen in June 1998, it was reported he had been told he had hepatitis C.  A review of his medical records demonstrated there was one blood test showing hepatitis C to be positive.  It was also noted the Veteran denied drinking alcohol at all, as well as denying a history of intravenous drug use.  He stated he was exposed to toxic chemicals where he worked.  The assessment was the Veteran had cirrhosis of the liver.  The examiner stated he presumed the Veteran had hepatitis C as the main cause of his liver disease.  He added the Veteran might have gotten it when he was hospitalized in Vietnam and that perhaps he received a blood transfusion at that time.  

In a June 2000 statement, H.E. Sarles, Jr., M.D., asserted that because of the Veteran's end stage liver disease, it was suspected that he had had hepatitis C for at least 20 years, if not for a greater length of time.

As noted above, a February 2003 rating decision concluded new and material evidence had not been received to reopen a claim for service connection for hepatitis C.  It was concluded the evidence did not bear directly and substantially on the link between hepatitis C and exposure to herbicides.  

The evidence received since the February 2003 rating decision includes private and VA medical records.

VA outpatient treatment records disclose the Veteran was seen in the mental health clinic in March 2002.  The Veteran believed he might have contracted hepatitis C while traveling in many countries as part of his military experience, from a weakened liver following exposure to pesticides in Vietnam or possibly from exposure to toxic substances through his job.

A statement dated January 2009 was received from D. Krieg, M.D.  She noted the Veteran's diagnosis was hepatitis, status post liver transplant.  She indicated she believed the Veteran's condition could be related to his military service, noting that his history indicated both hepatitis C and exposure to Agent Orange.  She commented that based on information from the VA, Agent Orange can cause necrotic changes in the liver.  She stated she would defer a more clear etiology to a pathologist.

The additional evidence demonstrating the Veteran's hepatitis C is related to service establishes an element of service connection which was missing at the time the claim was previously denied.  Accordingly, the Board concludes that new and material evidence has been received to reopen the claim for service connection for hepatitis C.

Based on the foregoing, the Board finds that the additional evidence received subsequent to the February 2003 rating decision, when considered in conjunction with the record as a whole, is not cumulative or redundant of the evidence of record at the time of the previous determination.  Thus, having determined that new and material evidence has been received, the claim for service connection for hepatitis C is reopened.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

Where a veteran served 90 days or more during a period of war, and cirrhosis of the liver becomes manifest to a degree of 10 percent or more within one year following termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Allen v. Brown, 7 Vet. App. 439 (1995).

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with Chloracne; Type 2 diabetes; Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  75 Fed. Reg. 53202 (August 31, 2010), 38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which a veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  (VA recently its regulation regarding acute and subacute peripheral neuropathy, but the revisions have no applicability in this case, as such diagnosis is not shown.)

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that a veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a nonpresumptive direct-incurrence basis.

The Board will now consider the Veteran's claim for service connection for hepatitis C on the merits.  When seen in a VA outpatient treatment clinic in January 2004, it was noted the Veteran had a history of heavy drinking until "1988" when he was diagnosed with cirrhosis.  

On VA examination in September 2004, the Veteran reported he was diagnosed with hepatitis C in the 1970's after having several blood transfusions at that time.  The pertinent diagnosis was hepatitis C, end stage cirrhosis.  The examiner commented that the Veteran's current liver condition of cirrhosis is less than likely due to diabetes, as he had documented hepatitis C and a remote history of alcohol abuse.  She opined these two factors were more closely linked to causing cirrhosis than diabetes.

The Veteran was seen in a private facility in November 2006.  It was reported he had hepatitis C that was contracted in service.  It was noted he performed hazardous material cleanup.  It was also indicated he was an emergency responder for 35 years and was exposed to chemicals.  

The Board has considered the January 2009 statement from Dr. Krieg.  As noted above, she referred to the Veteran's in-service exposure to Agent Orange, and asserted that it can cause necrotic changes in the liver.  

The Board acknowledges the Veteran had service in Vietnam, and therefore is presumed to have been exposed to Agent Orange.  However, hepatitis C has not been presumptively linked to exposure to Agent Orange.  Thus, the premise for Dr. Krieg's conclusion, that the VA had linked hepatitis C to exposure to Agent Orange, is false.  There remains no clinical evidence linking the Veteran's hepatitis C to service.  

The Board may, nevertheless, grant service connection for hepatitis C if it is affirmatively shown it is related to service.  The evidence fails to establish the Veteran's hepatitis C may be so attributed.  In this regard, the Board notes he apparently had blood transfusions in the 1970's, following his discharge from service, as well as a history of alcohol abuse.  

Finally, the Board points out that a VA physician concluded in September 2004 that the Veteran's liver condition was less likely than not due to diabetes.  

An evaluation of the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  While Dr. Krieg sought to relate the Veteran's hepatitis C to service, she did not review the claims folder or demonstrate familiarity with the Veteran's complete disability picture.  The opinion is unaccompanied by rationale for the stated conclusion.  Therefore, it is lacking in probative value.  The Board finds the September 2004 opinion of the VA examiners warrants greater probative weight.

The Veteran's assertions that he has hepatitis C that is related to service or a service-connected disability are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of hepatitis C fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran has not provided any competent medical evidence showing that hepatitis C is associated in any way with diabetes mellitus.  

In sum, the Board concludes the medical findings of record are of greater probative value than the Veteran's statements regarding the onset and etiology of hepatitis C.  The Board finds, accordingly, that the preponderance of the evidence is against the claim for service connection for hepatitis C.  

	II.  Increased ratings 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

      PTSD 

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent evaluation is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 30 percent evaluation is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 10 percent evaluation is warranted if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  The Board is cognizant that a GAF score is not determinative by itself.

The Veteran was afforded a VA psychiatric examination in June 2006.  The examiner summarized his complaints, and noted the Veteran felt depressed about his health problems.  The Veteran reported chronic anxiety, tension, nightmares, insomnia, emotional detachment and avoidance of thoughts of Vietnam.  He described his relationship with his wife as distant.  He also stated he had no close friends.  On mental status evaluation, the Veteran was neatly groomed.  His mood was mildly depressed and he had a constricted affect.  He related feelings of helplessness.  He denied hallucinations, but occasionally thought he heard someone in his house.  There was no evidence of delusional thinking.  His eye contact was good.  He denied recent suicidal ideation, and homicidal ideation.  He was well oriented.  His short-term memory was quite poor, and his attention and concentration were poor.  His judgment appeared good.  The Veteran stated his hands continually felt dirty and he washed them repeatedly.  Otherwise, he denied compulsive or ritualistic behavior.   His speech was vague.  He denied panic attacks.  His hygiene was good.  The diagnoses were depressive disorder, not otherwise specified and PTSD, very mild.  The Global Assessment of Functioning score was 60-65.  

The examiner commented that the Veteran's primary complaints involved his chronic medical problems and related feelings of depression, hopelessness and helplessness regarding his failing health.  His difficulties with PTSD appeared to be secondary.  

In December 2006, a private physician stated he had been treating the Veteran for about one month.  The diagnoses were bipolar disorder, severe, and PTSD.  He stated the Veteran was severely depressed, and that he had insomnia, loss of appetite, constant crying spells violent behavior episodes and a fear of losing control.  

On VA psychiatric examination in September 2007, the examiner noted that when the Veteran was seen in the mental health clinic in May 2006, a Global Assessment of Functioning score of 55 was assigned.  The Veteran asserted he was under a great deal of stress.  He claimed he had bad memories of Vietnam.  A mental status evaluation revealed the Veteran was anxious and agitated.  He was quite vague in responding to the examiner's questions.  His thought processes were logical, coherent and relevant.  He was well dressed and well groomed.  The Veteran was oriented to time, place, person and situation.  His affect was one of some excitation.  His reasoning was good.  He exhibited no psychomotor slowing, but a degree of agitation and restlessness.  His concentration was good, but his memory was poor.  Sensorium was clear.  The Veteran endorsed anxiety, panic attacks, depression and insomnia.  He also said he had nightmares, racing thoughts, and anger control problems.  He indicated he had vague auditory hallucinations and paranoia.  He denied being suicidal, but admitted to homicidal ideas.  It was indicated the Veteran had occupational and social impairment due to mild or transient symptoms.  

The examiner commented it was his impression the Veteran could have been over-endorsing symptoms of emotional distress.  The Veteran related he had a stable marriage for 32 years.  He indicated he becomes angry and agitated, and that he isolates himself from social relationships.  The diagnoses were PTSD, mild, and mood disorder, not otherwise specified.  The Global Assessment of Functioning score was 60.  The examiner stated it was his opinion that the Veteran's PTSD was no worse than at the time of the previous VA examination, noting that he only reported having nightmares after being prompted by him.  Psychological testing and a review of the symptoms represented exaggeration.  The examiner commented the Veteran's mood disorder was not associated with PTSD, and that it caused him a great deal of difficulty in getting agitated with others.  The Veteran PTSD alone would result in a Global Assessment of Functioning score of 60-65.  He added the Veteran did not appear to be worse off than at the June 2006 VA psychiatric examination.   

The Veteran was again afforded a VA psychiatric examination on December 17, 2012.  He related he was married and lived with his wife, but said he was "distant" from her.  He reported a falling out with his daughter, and noted he never saw his son.  He claimed he had a good relationship with his siblings.  He stated he was nervous all the time.  An examination revealed no impairment of thought process.  The Veteran noted he did not sleep much the previous night.  His affect was euthymic with some inappropriate laughter.  He made appropriate eye contact.  He was able to maintain minimal personal hygiene.  He was oriented to person, place, situation and date.  The Veteran related his memory was poor, and stated he was easily distracted.  He said he washed frequently, due to his sensitive immune system.  With respect to panic attacks, the Veteran indicated he had them once a day, and described shortness of breath or smothering.  There was no indication of impaired impulse control.  He said he was depressed.  He denied delusions or hallucinations.  He also denied suicidal or homicidal ideation.  He claimed he was tired all the time.  He reportedly had dreams or nightmares once a night.  

The Veteran had a depressed mood and anxiety.  He had chronic sleep impairment and mild memory loss.  There was no indication of suspiciousness, panic attacks flattened affect, impaired judgment, mood disturbances or impaired impulse control.  He did not have persistent delusions or hallucinations.  There was no neglect of personal appearance and hygiene.  Suicidal ideation was not present.  The diagnosis was PTSD.  A Global Assessment of Functioning score of 60 was assigned.  It was noted the Veteran's depression/anxiety was considered a secondary manifestation of the Veteran's psychiatric condition, rather than a separate mental disability.  It was concluded the Veteran's PTSD resulted in occupational and social impairment due to mild symptoms. The examiner opined that, based upon her examination of the Veteran, a review of the VA treatment records and the claims folder, the Veteran's PTSD symptoms were stable when compared to the VA psychiatric examination in 2007.  The Veteran had appropriate concerns about his medical issues and made frequent references to his chronic liver disease/transplant, and diabetes mellitus.  

The initial question before the Board is whether a rating in excess of 10 percent is warranted for PTSD prior to December 17, 2012.  The significant findings from the June 2006 VA psychiatric examination were that the Veteran was mildly depressed, and that his memory, attention and concentration were poor.  The examiner commented the Veteran's PTSD was very mild.  

The Veteran again exhibited poor memory, anxiety and agitation on the September 2007 VA psychiatric examination.  The examiner also found the Veteran's PTSD was not more than mild in severity.  He observed that PTSD had essentially remained stable since the June 2006 VA psychiatric examination.  The record fails to establish that the Veteran's PTSD had resulted in more than mild impairment prior to December 17, 2012.  The two VA psychiatric examinations did not show panic attacks, interference with self-care or other findings sufficient to warrant a rating in excess of 10 percent.

The record reflects that the RO assigned a 30 percent evaluation for PTSD based on the findings of the December 17, 2012 VA psychiatric examination.  At that time, the Veteran reiterated he had a distant relationship with his wife, and he also indicated problems with his children.  The findings on the December 2012 examination do not demonstrate that a rating in excess of 30 percent is warranted.  There is no indication that his judgment or abstract reasoning is impaired.  He does not have mood disturbances.  Although a higher rating was assigned based on the examination findings, the Board points out the examiner indicated his condition had remained stable.  The Board finds, therefore that the preponderance of the evidence is against the claim for a rating in excess of 10 percent prior to December 17, 2012, or a rating in excess of 30 percent from that date.  

The Board recognizes the Veteran is competent to report symptoms he experiences, such as depression and anxiety, and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge, or a clinical examination by a medical professional, such as an opinion addressing the severity of those symptoms or whether a service-connected disability satisfies specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his PTSD warrants a rating in excess of 10 percent prior to December 17, 2012, or a rating in excess of 30 percent from that date. 

      Diabetes mellitus 

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, warrants a 100 percent evaluation.  A 60 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  A 40 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 20 percent evaluation may be assigned for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation; noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 and Note 1.

As noted above, in order to assign a 40 percent evaluation for diabetes mellitus, the record must demonstrate that, in addition to requiring insulin and a restricted diet, the disease must result in the regulation of activities.  The three VA examinations conducted during the course of the Veteran's claim document the Veteran is on insulin.  The September 2007 and December 2012 VA examinations specifically state that the Veteran's diabetes has not resulted in the regulation of his activities.  The Board acknowledges that a private physician stated in March 2012 that the Veteran's diabetes is uncontrolled.  The physician did not address whether diabetes requires regulation of activities.  There is, accordingly, no basis on which a higher rating may be assigned.  

The Veteran has submitted lay statements noting he has diabetes, including one that characterizes it as severe.  The Board concludes, however, that the medical findings on examination are of greater probative value than the Veteran's allegations or statements of an acquaintance regarding the severity of his diabetes.  Accordingly, the Board finds the preponderance of the evidence is against the claim for an increased rating for diabetes mellitus.

      Peripheral neuropathy of the upper and lower extremities

A 70 percent evaluation may be assigned for complete paralysis of the median nerve of the major extremity, and a 60 percent evaluation may be assigned for the minor extremity.  The hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  A 50 percent evaluation is assignable for incomplete paralysis of the median nerve of the major extremity, and a 40 percent evaluation may be assigned for incomplete paralysis of the median nerve of the minor that is severe.  When moderate, a 30 percent evaluation may be assigned for the major extremity and a 20 percent rating for the minor extremity.  When mild, a 10 percent evaluation may be assigned for either the major or minor extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

In May 2006, Dr. Krieg stated she was treating the Veteran for diabetic neuropathy, and that his symptoms of lower extremity burning and pain had been worsening for the last several months.  She had prescribed medication for this condition.  

On a June 2006 VA examination for diabetes mellitus, the Veteran complained of numbness and tingling in his feet, and burning sensations at the bottom of his feet.  He also complained of numbness and tingling in his fingers.  An examination revealed deep tendon reflexes were 2+ in the ankles, knees and biceps.  A sensory examination showed decreased vibration and light touch on the bottoms of each foot.  The Veteran had normal sensation in the upper extremities.  The impression was peripheral neuropathy of the upper and lower extremities.  

Electrodiagnostic testing at a private facility in July 2007 revealed moderate sensorimotor polyneuropathy of the right lower extremity.  There was also electrophysiological evidence of a right median sensorimotor right median neuropathy at the wrist.

The Veteran was again afforded a VA examination for diabetes mellitus in September 2007.  He reported he had a burning pain over the entire aspect of both legs, as well as some numbness and aching in his arms from his shoulders down.  An examination showed deep tendon reflexes were absent in the upper extremities, 2+ in the left patella, and 1+ in the right patella.  Ankle jerks were absent.  There was decreased vibratory sensation over both feet, extending up to the knees.  This was more pronounced at the lateral and medial aspect of the feet and lower legs.  There was decreased vibratory sensation over the radial aspect of both hands.  Sensation to pinprick was decreased over the lower legs, and relatively spared over the great toes.  There was also decreased pinprick over the first and third fingers of both hands.  A motor examination was 5/5, except for 5-/5 grip strength on the right, and 5-/5 right ankle plantar flexion.  The diagnosis was peripheral neuropathy of the lower extremities.  The examiner also stated the Veteran had some neuropathy in the upper extremities.  

Private medical records show the Veteran was seen in September 2010.  A manual muscle test was 5/5 in both the upper and lower extremities.  Muscle tone was normal.  There was decreased pinprick sensation from the fingers to the wrist and from the toes to the ankles, bilaterally.  Joint position sense was decreased in the toes.  Timed vibratory latency was absent on the toes and ankles and decreased at the knees and fingers.  Reflexes were 1+ in the upper extremities and absent in the lower extremities.  Plantar responses were down-going bilaterally.  The impression was peripheral neuropathy.  Similar findings were recorded in January 2011, but manual muscle testing was 4+/5 in the left shoulder abductor and 4/5 on the bilateral toe extensors.  

On VA neurology examination on March 6, 2012, the Veteran reported his feet hurt from the knees down.  He stated he stumbles a lot when trying to walk.  He uses a motorized cart.  It was indicated he has abnormal sensation up to both knees and elbows due to neuropathy.  It was also noted he constantly drops things because he cannot feel them with his hands.  The Veteran reported that in each upper extremity, he had moderate pain constantly, moderate paresthesias and/or dysesthesias and moderate numbness.  In each lower extremity, he reported he had severe constant pain, severe paresthesias and/or dysesthesias, and severe numbness.  An examination revealed strength was normal in the upper and lower extremities.  Deep tendon reflexes were absent in the biceps, triceps, brachioradialis, left knee and ankles, and 1+ in the right knee.  Monofilament testing was normal in the shoulders and decreased in the forearms, hands/fingers, lower legs and foot/toes.  Position sense was normal in both the upper and lower extremities.  Vibration sense was normal in the upper extremities and decreased in the lower extremities.  Cold sensation was decreased in both the upper and lower extremities.  There was no muscle atrophy.  The examiner concluded the Veteran had mild incomplete paralysis in the radial, median and ulnar nerves of each upper extremity.  The Veteran also had moderate incomplete paralysis of the sciatic nerve of each lower extremity, and mild incomplete paralysis of the femoral nerve of each lower extremity.  The diagnosis was peripheral neuropathy of the upper and lower extremities.  

A VA peripheral nerves examination was conducted in December 2012.  It was noted the Veteran is right-handed.  The Veteran reported he had no pain or paresthesias and/or dysesthesias, and moderate numbness in the upper extremities.  He had moderate intermittent pain and numbness in the lower extremities.  He also had no paresthesias and/or dysesthesias in the lower extremities.  It was indicated the Veteran had difficulty with balance and walking due to neuropathy in the feet and clumsiness of the hands.  On neurological examination, strength testing was 5/5 in the upper and lower extremities.  Deep tendon reflexes were 2+ (normal) in the upper extremities, and 2+ in the knees and absent in the ankles.  Monofilament testing was normal in the upper extremities.  It was normal in the knees/thighs, and absent in the lower legs and feet.  Position sense was normal in the upper and lower extremities.  Vibration sense was decreased in all four extremities.  Cold sensation was normal in the upper extremities and decreased in the lower extremities.  There was no muscle atrophy.  The examiner stated the Veteran has mild incomplete paralysis of the radial, median and ulnar nerves of the upper extremities.  The Veteran had moderate incomplete paralysis of the sciatic nerve of the lower extremities.  The femoral nerve was normal.  The diagnosis was diabetic peripheral neuropathy.  

The Board will first address whether higher ratings are warranted for peripheral neuropathy of the upper extremities.  Specifically, whether a rating in excess of 10 percent prior to March 12, 2012, or a rating in excess of 30 percent for peripheral neuropathy of the right upper extremity is warranted from that date.  With respect to peripheral neuropathy of the left upper extremity, the issue is whether a compensable evaluation is warranted prior to March 6, 2012 and whether a rating in excess of 20 percent is warranted from that date.  

Initially, the Board notes the Veteran is right-handed.

The Board points out that service connection for diabetes mellitus has been in effect since May 2001.  A July 2006 rating action associated peripheral neuropathy of the hands with the service-connected diabetes. It was indicated that the findings were insufficient to assign a separate evaluation for the neuropathy.  A February 2008 rating decision assigned a separate 10 percent evaluation for peripheral neuropathy of the right upper extremity, while continuing to associate the peripheral neuropathy of the left upper extremity with the service-connected diabetes mellitus.  

As noted above, despite the Veteran's complaints of numbness and tingling of the fingers on the June 2006 VA examination, the examination found that deep tendon reflexes and sensation were normal.  The first indication that the neuropathy in the right upper extremity was compensable was on the electromyogram in July 2007, when right median neuropathy was documented.  There is nothing in the record to suggest that his symptoms in the right upper extremity were more than mild.  The absence of findings pertaining to the left upper extremity is consistent with the fact that a separate rating was not assigned based on the electrodiagnositic testing.

The Board acknowledges that deep tendon reflexes were absent in the upper extremities on the September 2007 VA examination.  The Veteran also had decreased vibratory sensation over the hands, and decreased pinprick in two fingers of each hand.  Resolving reasonable doubt in the Veteran's favor, such findings approximate mild incomplete paralysis, warranting a 10 percent evaluation for peripheral neuropathy of the right upper extremity, effective September 18, 2007, the date of the VA examination.  There is no basis, however, for a rating in excess of 10 percent based on the evidence of record.  The Board notes the findings of the private physician in September 2010 and January 2011 are also consistent with a 10 percent rating for the right upper extremity, and a noncompensable rating for peripheral neuropathy of the left upper extremity.  

When examined by the VA on March 6, 2012, there was normal strength in the upper extremities.  Deep tendon reflexes were absent in the biceps, triceps and bradioradialis.  The examiner concluded the Veteran had mild incomplete paralysis of the radial, median and ulnar nerves of both upper extremities.  While characterized as mild, the RO assigned a 30 percent evaluation for the right upper extremity and a 20 percent evaluation for the left upper extremity, even though these are the appropriate evaluations for moderate incomplete paralysis.  Thus, the Board finds no basis on which a higher rating may be assigned.  The evidence fails to demonstrate that the incomplete paralysis is more than moderate.  

In sum, the Board concludes that a 10 percent, but no higher evaluation is warranted for peripheral neuropathy of the left upper extremity, effective September 18, 2007, but the objective findings on examination are of greater probative value than the Veteran's allegations regarding the severity of peripheral neuropathy of the upper extremities.  

The pertinent Diagnostic Codes for evaluating the peripheral neuropathy of the lower extremities is as follows:

A 40 percent evaluation may be assigned for complete paralysis of the external popliteal nerve (common peroneal); foot drop, and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  A 30 percent evaluation is assignable for incomplete paralysis of the external popliteal nerve (common peroneal) that is severe.  When moderate, a 20 percent evaluation may be assigned.  When mild, a 10 percent evaluation may be assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

An 80 percent rating is assignable for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating may be assigned for incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy.  A 40 percent rating is assignable when moderately severe.  A 20 percent rating may be assigned when moderate.  A 10 percent rating may be assigned when mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The issues are whether ratings for peripheral neuropathy of the right lower extremity in excess of 10 percent prior to July 18, 2007, in excess of 20 percent prior to March 6, 2012, and in excess of 30 percent from March 6, 2012 are warranted.  With respect to the left lower extremity, the issues are whether ratings in excess of 10 percent prior to March 6, 2012 and in excess of 30 percent from that date are warranted.  

The Board acknowledges that the June 2006 VA examination shows the Veteran had decreased vibration and light touch on the bottoms of his feet.  He had a normal gait, and deep tendon reflexes were normal at the ankles and knees.  The initial finding warranting a rating in excess of 10 percent for the right lower extremity were on the electromyogram testing in July 2007.  That test noted moderate sensorimotor neuropathy in the right lower extremity.  The 20 percent rating was assigned effective July 18, 2007, the date of such testing.  The test did not provide any positive findings concerning the left lower extremity.  

The clinical findings on the September 2007 VA examination do not support a rating in excess of 20 percent for the right lower extremity or a rating in excess of 10 percent for the left lower extremity.  The Board acknowledges the September 2007 examination showed ankle jerks were absent, and the Veteran had decreased vibratory sensation in the feet.  Deep tendon reflexes were normal in the left patella and 1+ in the right patella.  These findings do not demonstrate his symptoms were more than moderate in the right lower extremity, or more than mild in the left lower extremity.  

The March 6, 2012 VA examination demonstrated that deep tendon reflexes were absent in the left knee and ankles, and were 1+ in the right knee.  Monofilament testing was decreased in the legs and feet.  The examiner concluded the Veteran had moderate incomplete paralysis of the sciatic nerve of each lower extremity, and mild incomplete paralysis of the femoral nerve of each lower extremity.  Such findings are consistent with the 30 percent rating that was assigned for each lower extremity.  There is nothing in the record to suggest his symptoms are more than moderate.  The Board observes that following the December 2012 VA examination, the examiner noted the Veteran had moderate incomplete paralysis of the sciatic nerve of both lower extremities, and mild incomplete paralysis of the femoral nerve of each lower extremity.  

The Board concludes the objective findings are of greater probative value than the Veteran's allegations regarding the severity of peripheral neuropathy of the lower extremities.  The preponderance of the evidence is against the claim for ratings for peripheral neuropathy of the right lower extremity in excess of 10 percent prior to July 18, 2007, greater than 20 percent prior to March 6, 2012, or greater than 30 percent from that date.  The preponderance of the evidence is against the claim for ratings for peripheral neuropathy of the left lower extremity in excess of 10 percent prior to March 6, 2012 or in excess of 30 percent from that date.

	Hypertension 

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A 60 percent evaluation may be assigned for hypertensive vascular disease (essential arterial hypertension) when the diastolic pressure is predominantly 130 or more.  When the diastolic pressure is predominantly 120 or more and moderately severe symptoms, a 40 percent evaluation may be assigned.  A 20 percent evaluation is assignable when the diastolic pressure is predominantly 110 or more with definite symptoms.  When diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more or who requires continuous medication for control, a 10 percent evaluation is assignable.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran was afforded a VA examination for hypertension in September 2004.  Serial blood pressure readings were 101/60, 119/58 and 114/57.  The examiner noted the Veteran had no documented history of hypertension, but had always been on anti-hypertensive medication secondary to diabetes and from his cirrhosis.  

Numerous additional blood pressure readings are contained in the record.  Most are within normal limits, but the Board acknowledges there are systolic pressures as high as 153, and the highest diastolic pressure is 93.  Hypertension was noted at a VA outpatient treatment clinic in July 2007 when the Veteran's blood pressure 150/80.  It was indicated his blood pressure was above goal, and his medication should be increased if necessary.  The following month, it was stated he needed an increase in his blood pressure medication.  The Veteran was seen in a private facility in January 2008 and blood pressure was 142/86.  The diagnosis was hypertension, and his medication was increased.  In March 2008, blood pressure was 144/91.  Another medication was added.  

The record establishes the Veteran is continuously on medication to control his blood pressure.  Resolving reasonable doubt in the Veteran's favor, the Board finds, accordingly, that a 10 percent evaluation is warranted for hypertension.  There is no clinical evidence that the Veteran's systolic pressure is predominantly 200 or more, or that diastolic pressure is predominantly 110 or more.  Thus, there is no basis on which a rating higher than 10 percent may be assigned.  

Additional considerations 

Finally, the Board has considered whether referral for extraschedular consideration is warranted.  The Board notes that all findings and impairment associated with the service-connected disabilities encompassed by the schedular criteria for the ratings assigned.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Since new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C, the appeal, to this extent is granted.

Service connection for hepatitis C is denied.

Ratings in excess of 10 percent for PTSD prior to December 17, 2012, and in excess of 30 percent from that date are denied.

An increased rating for diabetes mellitus is denied.

An increased rating to 10 percent for peripheral neuropathy of the right upper extremity is granted, effective September 18, 2007, subject to the governing law and regulations pertaining to the payment of monetary benefits.  

A rating in excess of 30 percent for peripheral neuropathy of the right upper extremity prior to March 6, 2012 is denied.

Ratings for peripheral neuropathy of the left lower extremity in excess of 10 percent prior to March 6, 2012 and in excess of 30 percent from that date are denied. 

Ratings in excess of 10 percent for peripheral neuropathy of the right lower extremity prior to July 18, 2007, in excess of 20 percent prior to March 6, 2012, and in excess of 30 percent from that date are denied.

A compensable rating for peripheral neuropathy of the left upper extremity prior to March 6, 2012 and a rating in excess of 20 percent from that date are denied.

An increased rating to 10 percent for hypertension is granted, subject to the governing law and regulations pertaining to the payment of monetary benefits.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


